Citation Nr: 0213575	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99 07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from October 
1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  Within the referenced 
rating decision, the RO denied the veteran's claim seeking 
entitlement to service connection for a back disorder.  The 
veteran perfected a timely appeal of the RO's adverse August 
1998 rating action.

As a procedural matter, entitlement to service connection for 
a back disorder had been previously denied by way of a May 
1971 RO rating decision, which went unappealed and 
subsequently became final.  As such, in its August 1998 
rating decision, the RO improperly addressed the veteran's 
claim seeking service connection for a back disorder as an 
original claim for service connection rather than as an 
attempt to reopen, which requires the submission of new and 
material evidence.  In correcting this procedural defect, the 
RO issued a rating action in February 1999 denying the 
veteran's claim for entitlement to service connection for a 
back disorder on the basis that new and material evidence had 
not been submitted.  

In May 2001, the veteran's case came before the Board on the 
same issue of whether new and material evidence had been 
submitted sufficient to reopen the claim of entitlement to 
service connection for a back disorder.  The Board concluded 
that sufficient new and material evidence had been submitted, 
and the veteran's claim was reopened and remanded to the RO 
for application of the newly enacted Veterans Claims 
Assistance Act to include a VA examination and the securing 
of VA medical records.  Such action having been completed, 
the veteran's claim is again before the Board for appellate 
review on the merits of the issue of entitlement to service 
connection for a back disorder.


FINDING OF FACT

A back disorder, to include degenerative joint disease, 
arthrosis, and stenosis of the lumbar spine, was initially 
diagnosed many years after the veteran's discharge from 
service and is not shown to be related to any incident of 
service.

CONCLUSION OF LAW

A back disorder, to include degenerative joint disease, 
arthrosis, and stenosis of the lumbar spine, was not incurred 
in or aggravated by service; and degenerative joint disease 
of the lumbar may not be presumed to have been incurred in 
service  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
service connection for a back disorder.  The RO has 
specifically provided the veteran and his authorized 
representative with a copy of their August 1998 rating 
decision in addition to a February 1999 statement of the case 
and copies of supplemental statements of the case dated in 
April 2000, August 2000, and February 2002.  By way of all of 
the referenced documents, the veteran has been informed of 
the cumulative evidence previously provided to VA, and he has 
been informed of the regulatory requirements for initially 
reopening a previously denied claim in addition to that which 
is subsequently necessary for establishing service 
connection.  Finally, the veteran has been provided with 
notice of the VCAA, and he has also been provided with the 
reasons for the determination made regarding his service 
connection claim.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim.  First, the RO 
made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's existing VA treatment 
records have likewise been associated with the veteran's 
claims folder.  Lastly, the veteran has been provided with 
relevant VA examinations, and copies of the examination 
reports are of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking entitlement to service connection for a back disorder 
is ready for appellate review.




II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Pertinent regulation also provides that certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted on the bases of post-
service initial diagnosis of a disease where the physician 
relates the current condition to the period of service.  In 
such instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

Based on post-service VA treatment records and VA examination 
reports dated during the approximate period of 1972 through 
more recently in November 2001, the veteran has brought forth 
probative evidence indicating he has a currently existing 
back disorder, which is most notably manifested by 
degenerative joint disease, arthrosis, and spinal stenosis.  
According to the veteran, it is his belief that these 
manifestations are directly related to a back injury he 
incurred in service and as such, he believes service 
connection is warranted in his case.

A review of the service medical records reflects that in 
September 1945, the veteran received hospital treatment for a 
lifting injury he sustained to the dorsal segment of his 
spine.  X-rays revealed a normal alignment of the vertebrae 
and showed no evidence of a compression fracture.  The final 
diagnosis was of a sprain, acute, severe, of the 
paravertebral muscles at level 11 and 12 of the dorsal spine, 
which was noted as treated and improved.  Upon hospital 
discharge, the veteran was returned to duty.  When he was 
examined for separation in November 1945, the veteran 
reported no physical complaints, illnesses, or injuries at 
the time of examination.  The results of the physical 
examination were normal, revealing no neurological diagnosis 
or musculoskeletal defects.  

A VA examination was conducted in March 1972.  This report 
referred by history to an in-service back injury and 
hospitalization.  X-rays of the lumbar spine were interpreted 
as showing minimal osteoarthritis changes and marginal 
lipping; and loss of normal lordotic curve, the latter of 
which was possibly due to "sacroiliac" muscular strain.  
The diagnoses were of "(1) Low back injury, history of.  (2) 
Degenerative changes of the [l]umbosacral spine, by x-rays."

Within a medical statement dated in July 2000, Dr. Chavis 
(Dr. C) advised that the veteran had been his patient since 
1986.  Dr. C indicated that he had treated the veteran a 
number of times for back pain, and the veteran continued to 
experience back pain off and on.  In Dr. C's professional 
opinion, the veteran's chronic back pain was directly related 
to the "injury he sustained in 1943 while in military 
service."

In October 2001, the veteran was seen by a VA examiner, Dr. 
Smith (Dr. S).  Prior to examining the veteran, Dr. S 
reviewed the veteran's claims folder to include his service 
medical records, post-service treatment records, and any 
pertinent medical tests.  Following a physical examination of 
the veteran, diagnosis was lumbosacral degenerative joint 
disease with minimal osteophytes, degenerative thoracic 11-12 
symptomatic with back brace and medication.  Based on the 
combination of the veteran's reported history, a physical 
examination of the veteran, and a review of the veteran's 
entire claims folder, the VA examiner concluded that it was 
not likely that the veteran's current back disorder was 
otherwise related to military service as he [examiner] was 
unable to find any evidence of any arthritis in the service, 
or present soon thereafter.  Following a second review of the 
veteran's claims folder and physical examination of the 
veteran in November 2001, to include x-rays of the veteran's 
lumbosacral spine, Dr. S reiterated that he did not find a 
definitive nexus or connection between the veteran's in-
service injury and his current back disability.  He noted 
that evidence of the veteran's significant arthritis did not 
make it at all likely that the veteran's current back 
disorder was related to his military service, being that the 
veteran's in-service injury occurred in the 1940s and it was 
not until 1996 that the veteran noted back symptoms severe 
enough to require his surgery [in March 1996] wherein he 
underwent an L2/3, L3/4 decompression.

In evaluating the above evidence, the Board notes that it has 
been charged with the duty to assess the credibility and 
weight given to evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
value one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Thus, the Board must now determine if the back pathology 
noted on the post service records is the result of the dorsal 
spine injury the veteran sustained in service.  In support of 
this conclusion is a statement from Dr. C., the veteran's 
private health care provider.  Dr. C. indicated in his July 
2000 letter that the veteran's chronic back pain was directly 
related to his previous in-service injury.  The Board notes 
that, unlike the VA examiner's October and November 2001 
medical opinions, Dr. C. has not fully explained, or provided 
a medical rationale as to how his determination was made.  
Presumably, Dr. C. has relied on the results of his on-going 
treatment of the veteran for back pain and the veteran's own 
self-reported history, however, there is no indication within 
the relevant treatment records which reflects that any such 
treatment or examination by Dr. C. ever included a review of 
the veteran's entire medical history, to include his service 
medical records, as evidenced by the fact that Dr. C mistook 
the veteran's in-service back injury to have occurred in 1943 
rather than 1945.  The Board also observes that although Dr. 
C. has indicated that the veteran has been his patient since 
1986, the remaining treatment records dated throughout the 
relevant period of treatment are void of any similar 
determinations to that of July 2000 pertaining to the 
etiology of the veteran's chronic back pain.  As such, while 
Dr. C. has documented treatment beginning in 1986, there is 
no indication that he had access to earlier medical records, 
or that his understanding of the veteran's history was based 
on anything other than the veteran's recitation.

Crucially, the medical records, which are contemporaneous to 
service, indicate that the veteran was hospitalized for an 
injury to the dorsal segment of his spine during service.  
However, the September 1945 hospital report reflects that the 
veteran's dorsal spine injury was treated and improved, and 
that he was discharged to duty.  Further, when the veteran 
was examined for separation from active duty in November 
1945, approximately two months later, his physical 
examination yielded normal findings, and no disability of the 
spine was indicated.  Indeed, the veteran, himself, reported 
no such disability at service discharge.  Moreover, the 
record evidence does not reflect any treatment for a chronic 
back disorder within the year following veteran's discharge 
from service.

Although the VA report of examination conducted in March 1972 
indicates diagnoses of a low back injury, by history, and of 
degenerative changes of the lumbosacral spine, by x-rays, 
this report does not elaborate on whether the veteran's 
currently diagnosed "lumbar" spine disability was caused by 
the "dorsal" spine injury sustained during service, or was 
manifested to compensable degree within one year following 
service.  Specifically, the VA examiner in March 1972 entered 
two separate and distinct diagnoses: "(1) Low back injury, 
history of.  (2) Degenerative changes of the Lumbosacral 
spine, by x-rays."  With respect to the first diagnosis, the 
report does reflect that during the course of the 
examination, the veteran did describe a history of an in-
service back injury during routine duty.  However, the first 
diagnosis does not demonstrate that the VA examiner, after 
listening to the veteran's lay history and performing an 
examination, made a medical judgment based on both factors, 
that the veteran suffered a current lumbar spine disability 
attributable to the events described in his history.  Rather, 
the second diagnosis reflects a medical determination, made 
after a full evaluation of the veteran, that only refers to 
x-ray findings of degenerative changes of the lumbosacral 
spine, as nothing regarding the veteran's account of an in-
service back injury is mentioned in the second diagnosis.  
Thus, it is well to recall that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet. App. 206, 409 (1995).  Therefore, the March 1972 
report, which is the earliest post service evidence of any 
spinal pathology, is not competent medical evidence of a 
relationship between the veteran's current lumbar spine 
disability and service, and is of no probative value as to 
the issue of service connection.

In weighing the medical evidence, the Board has determined 
that the VA examiner's October and November 2001 medical 
opinions are more probative regarding the determinative issue 
of whether service connection is warranted for the veteran's 
currently existing back disorder.  As discussed above, the 
examiner's opinions were comprehensive and because the 
veteran's claims folder was thoroughly reviewed prior to and 
in conjunction with examination of the veteran, Dr. C's July 
2000 opposing medical opinion and the March 1972 report were 
considered prior to the VA examiner rendering his final 
medical opinions in 2001.  Moreover, the veteran's examining 
VA physician has provided a complete rationale for his 
expressed opinions to include upon which principles the 
opinions are based and citation to the evidence of record 
upon which the opinions are based.  

In reaching the decision in this case, the Board has given 
consideration to the affidavits wherein the acquaintances of 
the veteran have attested to, or related the veteran's in-
service injury to his current back disorder, however, these 
assertions can not serve to substantiate the veteran's claim 
of entitlement to service connection for a back disorder.  
While these individuals are competent to describe the 
veteran's injury and/or subsequent back symptoms, they are 
not competent to proffer a medical diagnosis or a medical 
opinion regarding the etiology of the veteran's currently 
existing back disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

In conclusion, the preponderance of the evidence is against 
the claim that the veteran suffers from a back disorder (to 
include degenerative joint disease, arthrosis, and stenosis 
of the lumbar spine) that is related in any way to his active 
duty service, or that arthritis (degenerative joint disease) 
of the lumbar spine became manifest to a compensable degree 
within a year of his separation from service.  As such, the 
legal criteria for service connection for this disability has 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and service connection for a back disorder must be 
denied.  Gilbert v. Derwinski, 5 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

